Title: To George Washington from James Bowdoin, 26 June 1780
From: Bowdoin, James
To: Washington, George




Dear Sir
Boston June 26. 1780

By the Post I had the honour of your Letter of the 14th Instant, And am happy to find that the Plan &c. accompanying my last was in any degree Satisfactory, and may be of use. I hope the measures for procuring further intelligence will be effectual.
The loss of Charlestown is unfortunate, and the more so if owing, as is said to be the Case, to a want of provisions. I wish it may be repaired the present Campaign; and that the expected Forces of our Allies, joined with our own, will enable your Excellency to do something more than repair it.
The Papers enclosed will shew the measures our legislature have taken to answer the requisitions made on this state; and yr Excellency and the Comtee of Congress, co-operating with you, may be assured, that nothing will be wanting on the part of the Council of this State to carry those measures effectually into execution. You will observe by the Resolution of the 5th Instt, that every person procured for the service therein mentioned is to supply himself with a good Firelock &c.
This clause is vacated by a posterior Resolution (of the 14th) so far as relates to the Firelock & Accoutrements: and for this reason, that the Court apprehended, the Arms stopped from our men the last winter & Spring, when their service expired, would be Sufficient to Supply the men now raising. I hope the Court were not mistaken; And that there will be found in the public stores at Head Quarters a Sufficient number for the men.
Fervently wishing Success to the Army of the united States I have the honour to be with the most respectful regard Dear Sir Yr Excy’s most obt hble servt

James Bowdoin



Your Excellency will be pleased to communicate the enclosed Proceedings of the Genl Court to the honorable Comtee of Congress.

